Citation Nr: 1138811	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected asbestos-related pleural disease.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities (pain, suffering, lost jobs, lost marriage, addiction to drugs and alcohol, psychiatric disorder, and additional right knee disability) resulting from VA treatment and examination for the Veteran's service-connected right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1969 to January 1983.  He had additional service following this period that is not recognized for VA benefits purposes.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2005 and the January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board recognizes that the January 2007 rating decision also denied entitlement to an increased disability rating in excess of 30 percent for service-connected chondromalacia, right knee.  The Veteran submitted a timely notice of disagreement in September 2007 and the RO issued a statement of the case in January 2008.  However, in the January 2008 VA Form 9, the Veteran wrote that he read the statement(s) of the case and was only appealing the issues of entitlement to an initial compensable disability rating for the service-connected asbestos-related pleural disease and entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee disability.  Therefore, the issue of entitlement to a disability rating in excess of 30 percent for chondromalacia, right knee was not perfected and is not before the Board.    

The issue of entitlement to service connection for a psychiatric disorder to include as secondary to the service-connected right knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable disability rating for asbestos-related pleural disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for pain, suffering, lost jobs, lost marriage, addiction to drugs and alcohol, psychiatric disorder, and additional right knee disability as a result of medical treatment and examination furnished at a VA Medical Center (VAMC) have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board also finds that the notification requirements have been met with respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  The Veteran was sent a notification letter in May 2005, prior to the initial adjudication of the claim in January 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that was necessary to substantiate his claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for medical treatment furnished at a VA Medical Center (VAMC).  Specifically, the letter indicated that there must be evidence that additional disability was caused by hospital care, lack of proper skill, error in judgment, or similar instance of fault on part of the VA or was an event that was not reasonably foreseeable.  The letter also stated that he needed evidence showing that he has additional disability or the aggravation of an existing disease or injury that was the direct result of VA fault, such as carelessness, negligence, lack of proper skill, or error in judgment, or was not a reasonably expected result or complication of VA care or treatment.  Additionally, the January 2008 statement of the case (SOC) notified the Veteran of the reasons for the denial of his application and, in so doing, informed him of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the letter about the information and evidence that VA will seek to provide.  In particular, the May 2005 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the May 2005 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed the Veteran that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Finally, the Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  In this regard, the Board notes that the March 2006 letter informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter also explained how effective dates were determined.  After the notice was provided, the Veteran's claim was readjudicated in the January 2008 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Thus, VA cured any defect in the notice before the case was transferred to the Board on appeal, and no prejudice to the Veteran will result in proceeding with the issuance of a final decision.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  In addition, the Veteran was afforded a VA examination in September 2006.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  The examiner provided a physical examination of the Veteran, cited pertinent medical evidence of record, and provided a medical opinion with a detailed rationale.  Therefore, the Board finds that the examination is more than adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the VA examination report only addressed the Veteran's main contention that he suffers from an additional right knee disability due to VA examination/treatment.  The Veteran has also contended that the failure to timely diagnose his service-connected right knee disability caused him pain and suffering, psychiatric problems, marriage problems, lost jobs, and substance abuse.  However, the Board finds that the medical evidence of record is adequate to address the claim.  As will be noted in detail below, the evidence shows that the Veteran has a long-standing history of substance abuse and psychiatric problems which have not been linked to any VA treatment or examination.  Thus, an additional VA examination is not required.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Entitlement under 38 U.S.C.A. § 1151

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disabilities.  The medical evidence of record does not show that the Veteran has any additional disability due to carelessness, negligence, lack of proper skill, error in judgment or some instance of fault on the part of VA in furnishing medical care or that the outcome of the treatment was an event not reasonably foreseeable.

First, the Veteran's main contention is that his service-connected right knee disability worsened as a result of VA examination and treatment.  He stated that he received treatment from VA from 1994 to 2001 for help with severe pain and locking of his right knee.  He explained that he was finally diagnosed in December 2001 when an x-ray showed a foreign body in his right knee.  He stated that the foreign body was always in his right knee creating pain for 7 to 8 years and causing a limp in his gait.  See January 2008 VA Form 9.  

The medical evidence of record shows that the Veteran has complained of knee pain for many years.  The service treatment records reveal that the Veteran injured his knee in service and was diagnosed with chondromalacia of the right knee beginning in the 1970s.  The April 1994 record also shows a diagnosis of severe patellofemoral arthritis.   In the October 1999 VA treatment record, it was noted that an x-ray of the knee revealed an assessment of bilateral knee pain secondary to chondromalacia and mild degenerative joint disease.  The record also noted that the Veteran had increasing pain in the knees.  On physical examination, the Veteran walked well and there was no instability.  There was bilateral quad weakness.  The April 2000 VA examination report shows a diagnosis of chondromalacia of both knees with mild arthritic symptoms.  On examination, the Veteran complained of knee pain.  He was unable to bring his knees to full extension with much complaint of pain, groaning, and deep breathing.  The knees had no effusion.  Collateral ligaments in both knees were intact with negative Lachman and drawer signs.  The Veteran walked easily into the office and left without a complaint of pain and without a limp.  There was no evidence of any lack of endurance or lack of coordination on motion of the knees.  A January 2002 record noted that review of the December 2001 x-rays showed a calcified body within the intracondylar notch.  The assessment was listed as right knee, possible loose body and right knee, patellofemoral degenerative joint disease.  The Veteran underwent a right knee arthroscopy in January 2002 with removal of loose body, right knee.  The April 2002 orthopedic examination report noted that a CT scan of the right knee on December 2001 showed degenerative osteoarthritis in the patellofemoral compartment and there was a distinct one-quarter inch loose body.  He had an arthroscopy of the right knee in January 2002.  At that time, there was severe chondromalacia of the patella of the right knee.  The chondromalacia was severe on the medial side of the joint, on the tibia, and mild on the lateral side of the tibial articular surface.  He complained about the right knee and had a mild limp when he walked.  He stated that he has severe pain in the knee when he picks up the leg.  On physical examination, he could only bring up his knee to thirty degrees and then flex to 120 degrees.  This was similar to the findings on examination in April 2000.  The ligaments in both knees were intact with negative Lachman and drawer signs.  The collateral ligaments were firm.  There was no crepitus or effusion noted in the knees with motion.  There was mild synovial thickening on the right knee.  The right knee had moderate lack of endurance and no lack of coordination.  The final diagnosis was listed as significant severe chondromalacia of the right patella and tibial articular cartilage with moderate osteoarthritis.  The Veteran was afforded another examination in March 2004.  On examination of the right knee, there was no deformity and no edema.  The range of motion was mildly limited from 0 degrees to 100 degrees.  The Veteran was diagnosed with mild chondromalacia of the right patellofemoral joint.  The April 2004 record noted that the diagnosis of the right knee, upon review of x-rays, is mild to moderate chondromalacia of the right knee patellofemoral joint.  In regards to the medial compartment, the Veteran did have mild to moderate narrowing and arthritis of the right medial knee compartment and joint.  

The Veteran was afforded a VA examination in September 2006.  The examiner noted that the claims file was reviewed.  The examiner commented that he examined the Veteran on two previous occasions- in April 2000 and April 2002.  This was in relationship to an injury to his right knee in September 1969.  He had surgery to debride the damaged tissue in his knee while on active duty and again in January 2002.  The x-ray showed mild medial narrowing and mild cartilage lucency at the medial tibial plateau that was the same as the x-ray in March 2004.  The examiner noted that the previous films were carefully reviewed and that he personally reviewed the x-rays of the right knee taken in October 1999.  Mild arthritic changes were noted on the radiologist's report and his report.  No other abnormalities were noted.  Two years later, in December 2001, the Veteran's treating physician ordered a CT scan of the right knee.  This showed a cartilaginous loose body that was subsequently removed at this hospital in surgery in January 2002.  The cartilage loose body does not show up on routine x-rays.  There was no specific indication of any locking or significant abnormalities noted on the April 2000 examination to warrant a CT scan or an MRI.  Further, his current condition is a normal progression of traumatic arthritis secondary to significant chondromalacia of the knee secondary to an injury on active duty in September 1969.  The second surgery was over 30 years following the initial injury.  That would have been a normal progression of his disease.  There was no evidence of any malpractice whatsoever on the careful review of all of his records.  There is no basis whatsoever for any such opinion.  The VA examiner's opinion is deemed persuasive as it was based upon sufficient facts or data, i.e., a review of the relevant medical records.   In addition, it appears that the opinion was the product of reliable principles and methods and that the examiner applied the principles and methods reliably to the facts of the case.  See generally, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


The Board recognizes the Veteran's statements that he incurred an additional disability and/or that his service-connected right knee disorder was aggravated as a result of VA treatment and examination.  The Veteran, however, is not competent to render a medical etiology opinion as to the underlying cause of his disability, to include offering an opinion as to the degree of negligence or other fault on the part of VA, or whether such disability was a reasonable foreseeable consequence of the VA treatment.  The Veteran does not have the medical expertise to state that he was misdiagnosed and that he had a loose body in his knee for 8 years prior to his diagnosis.  Thus, the Veteran's lay assertions as to etiology are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, the September 2006 VA examiner's opinion is more persuasive as the examiner reviewed all of the medical records, including x-rays, and provided a medical opinion based on sound reasoning.  The examiner explained that the Veteran's required surgery in January 2002 was the result of natural progression of the Veteran's service-connected right knee disorder and that there was no fault or malpractice from VA examination or treatment.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

Simply put, the most persuasive evidence of record does not show that the Veteran currently suffers from an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or that was the result of an event not reasonably foreseeable.  Accordingly, the claim is denied.  

In other statements, the Veteran has contended that the failure of VA examiners and treatment to detect the loose body in his right knee has effectively caused him great pain and suffering, lost jobs, marriage, and alcohol and drug related problems.  See June 2002 letter.  In a July 2002 letter, the Veteran stated that he had a loose body in his right knee for many years undetected which caused all the damage and pain he has experienced.  He stated that he walks with a limp now and that he endured the pain by abusing alcohol and drugs, lost his marriage, a home, several jobs, and his credit is in ruins.  He stated that his life was nearly destroyed because no one took the time to completely review an x-ray.  Although not specifically mentioned by the Veteran, the January 2008 Statement of the Case also acknowledged the Veteran's psychiatric problems that he has related to his right knee disability.  

First, the Veteran's contentions regarding the pain and suffering, unemployment, a lost home, destroyed marriage, are not disabilities under VA laws and regulations.  Therefore, compensation under 38 U.S.C.A. § 1151 is not appropriate.  38 C.F.R. § 3.361 (2011).  

With respect to the Veteran's reports of drug abuse and alcoholism as related to VA treatment and examinations, the evidence shows that the Veteran has battled with alcoholism and drug abuse for a long period of time.  Indeed, the service personnel record dated in December 1985 shows that the Veteran was discharged from service due to a court martial conviction for use of cocaine.  The May 2001 VA treatment record shows that the Veteran reported a history of polysubstance abuse.   The Veteran seeks compensation for alcoholism and drug abuse, contending that he drank and did drugs to deal with his chronic pain.  Although the law provides that no compensation shall be paid if the disability for which service connection is sought is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs, the statute does not preclude compensation for an alcohol abuse disability secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001); 38 U.S.C.A. §§ 105(a), 1110, 1131.  Instead, the law precludes compensation for 'primary' alcohol abuse disabilities and for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376. 'Primary' means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id; see also 38 U.S.C.A. § 105(a).  The cases where service connection may be granted and compensation paid for an alcohol abuse disability are quite limited.  Allen, 237 F.3d at 1381.  Service connection and compensation may only be granted if such Veterans can 'adequately establish that their alcohol . . . disability is secondary to or is caused by their primary service-connected disorder.'  Id.  '[S]uch compensation would only result 'where there is clear medical evidence establishing that the alcohol . . . disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.'' Id.  Here, the Veteran seeks compensation under 38 U.S.C.A. § 1151 for drug and alcohol abuse as due to VA examination or treatment.  As noted above, the law precludes such compensation.  Therefore, this aspect of the appellant's claim does not present a basis for which relief may be granted, and has no legal merit.  As the disposition of this claim is based on law and not the facts of this case, this portion of the Veteran's claim must be denied based on lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, regarding any psychiatric disorder related to VA examination or treatment at a VA medical facility, the Veteran has reported that he has been depressed due to his chronic right knee pain.  The October 1999 VA treatment record shows that the Veteran complained of depression and that his present condition started 9 years ago as a result of frequent arguments with his wife.  He reported to have crying spells and feeling more depressed recently, mostly due to chronic knee pain.  On Axis I, the Veteran was diagnosed with dysthymic disorder.  In a May 2001 VA treatment record, the Veteran complained of depression for the past 20 years.  A May 2001 VA treatment record reveals a diagnosis of mood disorder secondary to cocaine and alcohol abuse.  The March 2002 VA treatment record shows that the Veteran was medicated for depression for the first time in 1998 and again in 2001.  It was noted that his depression was related to chronic pain.  

Here, the record shows that the Veteran has complained of depression and psychiatric symptoms and has been treated for such.  However, the medical records that have been reviewed do not show that the Veteran developed an additional disability as a result of VA treatment.  Rather, the Veteran presented to VA with psychiatric symptoms and was treated.  There is simply no medical evidence to support the Veteran's theory of entitlement, and therefore the criteria for a claim under 38 U.S.C.A. § 1151 have not been met.

In light of the above, the most persuasive evidence of record does not show that the Veteran currently suffers from an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or that was the result of an event not reasonably foreseeable.  The preponderance of the evidence is against the claim and, therefore, the claim is denied.    


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities (pain, suffering, lost jobs, addiction to drugs and alcohol, psychiatric disorder, and additional right knee disability) resulting from VA treatment and examination for the Veteran's service-connected right knee disorder is denied.  


REMAND

Reason for Remand: To provide a VA examination.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's claim for an initial compensable disability rating for service-connected asbestos-related pleural disease, the Board finds that a new VA examination is required.  The record reveals that the Veteran was last afforded a VA examination in April 2000, more than 10 years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the passage of time since the last VA examination and the Veteran's reports of shortness of breath and fatigue, the Board finds that a new VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected asbestos-related pleural disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function tests (FEV-1, FEV-1/FVC, and DLCO (SB)).

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


